Citation Nr: 0726968	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for post-traumatic stress disorder (PTSD), effective October 
20, 2000.  The veteran testified before the Board in October 
2006.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss, but has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met since October 20, 2000, the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

The veteran is currently in receipt of a 30 percent rating 
for his disability under DC 9411, which applies to PTSD.  

Under Diagnostic Code 9411, a 30 percent rating is assigned 
for a mental disorder (including post-traumatic stress 
disorder) that produces occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

The relevant evidence includes private medical records dated 
from October 2000 to June 2001 which show that the veteran 
was treated periodically for PTSD.  He was generally found to 
be alert and oriented during this time.  His mood was 
described as normal and his affect was appropriate.  He did 
not have any delusions, hallucinations, or suicidal or 
homicidal ideations.  

VA medical records dated from December 1999 to February 2006 
show that the veteran received intermittent treatment for his 
PTSD.  In an October 2001 medical report, the veteran stated 
that during service he was in numerous firefights and was in 
a helicopter that was shot down and had to make an emergency 
landing.  He reported that he currently had intrusive 
thoughts and physiological and psychological reactions to 
triggering stimuli.  He avoided talking about his 
experiences, was isolated from others, had limited affect, 
lost interest in photography, and avoided certain triggering 
stimuli such as combat movies, the odor of diesel fuel, and 
hot rainy weather.  He complained of hypervigilance, 
irritability and rage reactions, sleep disturbances, 
depression and problems with concentration and memory.  He 
also reported being fired from or impulsively quitting his 
jobs due to trouble with authority figures and having three 
marriages end in divorce because of his rage reactions.  The 
physician diagnosed him with chronic PTSD and dysthymic 
disorder secondary to chronic PTSD.  He assigned a Global 
Assessment of Functioning (GAF) score of 45.  

A November 2001 VA medical report showed the veteran worrying 
about his anger problems and the abrupt personality switch he 
underwent when irritated.  Examination revealed the veteran 
to be alert, cooperative, and dressed casually with good 
grooming and eye contact.  His speech was fluent and 
spontaneous, and his affect was constricted.  His thoughts 
were goal-directed, and he was not suicidal.  There was no 
evidence of any psychotic process or organic impairment.  The 
diagnoses were PTSD and dysthymic disorder, and the GAF score 
was 35.  In December 2001 and January 2002 VA medical 
reports, the veteran was alert with casual dress, good 
grooming, and good eye contact.  He was cooperative with 
fluent and spontaneous speech.  His affect was constricted, 
and he was not suicidal.  The diagnoses were chronic PTSD and 
dysthymic disorder, and the GAF score was 40.  

The veteran's treating VA psychologist submitted a letter in 
May 2004 regarding the group and individual counseling he had 
received since December 1999.  She noted that the veteran's 
primary counselor had passed away in December 2003, and that 
she had been working with him more recently.  She observed 
that the veteran had been exposed to numerous traumatic 
events during service that met the criteria for PTSD, and he 
persistently re-experienced the events through recurrent and 
intrusive recollections and recurrent distressing dreams.  
She reported that the veteran persistently avoided stimuli 
associated with the trauma and had numbing of general 
responsiveness by avoiding thoughts, feelings, and 
conversations about his war experiences.  He had restricted 
affect and feelings of detachment or estrangement from 
others.  She found that he demonstrated persistent symptoms 
of increased arousal, such as difficulty concentrating, sleep 
problems, and irritability.  She further reported that he was 
depressed for most of the day nearly every day and reported 
feelings of worthlessness.  She found that the veteran had 
markedly diminished interest or pleasure in most activities.  
She diagnosed the veteran with PTSD and major depressive 
disorder and assigned a GAF score of 35.  In an October 2004 
letter, the veteran's treating psychologist added that the 
veteran's symptoms had significantly limited his ability to 
function in a work environment.  She reported that he was 
currently working as a security guard and that he had been 
able to sustain this job due to its isolated nature.  She 
further reported that his irritability had increased in the 
last few months and was adversely affecting his judgment.  
She stated that job change or loss was expected in the near 
future.  She further reported that the veteran lived alone 
and had little contact with others.  He was angry and 
stressed when seen for therapy.  She continued her diagnoses 
of PTSD and major depressive disorder and assigned a GAF 
score of 35.  

On VA examination in June 2001, the veteran reported that he 
had had many jobs, and that he had found himself getting 
bored or getting hypercritical of his co-workers.  He 
reported that he would get isolated from the workplace due to 
this behavior.  He also reported that his marriages were 
never close relationships to begin with, and all of his wives 
had felt that he isolated himself.  He blamed his anger, 
outbursts, periods of depression, and need to live alone as 
things that caused him to currently live alone and have few 
contacts with people.  He also complained of an inability to 
concentrate.  Examination revealed alertness and intelligence 
compatible with the veteran's advanced degree, but there was 
evidence of impairment in his thinking process.  He denied 
hallucinations, delusions, and suicidal or homicidal 
thoughts.  He was oriented to person, place, and time, and 
his memory loss was not significant.  He denied obsessive or 
ritualistic behavior and his rate and flow of speech were 
normal.  He commented about having occasional flashbacks.  
The examiner diagnosed him with depressive disorder, not 
otherwise specified, and assigned a GAF score of 60.  

On VA examination in January 2004, the veteran reported 
experiencing intermittent depressed mood that was variable in 
duration or frequency.  He complained of a gradual decrease 
of energy and interest in things, feeling socially isolated, 
and being irritable with occasional tearfulness for no 
reason.  He also reported having anxiety when confronted by 
stress on the job or with interpersonal conflicts with co-
workers and girlfriends or ex-wives.  He complained of 
hypersensitivity and feeling suspicious of others with 
perceived threats of losing his job.  He stated that he had 
intermittent unpleasant dreams that varied in occurrence.  He 
had sleep and concentration problems as well.  Examination 
revealed that the veteran was alert and oriented to date, 
place, and person.  He was cooperative, appropriately 
dressed, and well-nourished.  His affect was restricted and 
his mood was dysphoric.  He had coherent and relevant speech.  
He denied thought disorder and suicidal or homicidal 
ideation.  He had slightly decreased memory and generally 
adequate insight and judgment.  The examiner's diagnoses were 
delayed, chronic PTSD and chronic dysthymic disorder 
secondary to PTSD.  The GAF score was 51.  

On VA examination in April 2005, the veteran reported that 
the medication he was taking for PTSD was helping.  He 
complained that he still had difficulty sleeping and only 
slept for four to five hours.  He stated that he had 
nightmares at least two to three times a week and had 
intrusive memories during the daytime also.  He reported 
trying to avoid situations that brought back memories of war.  
He stated that he had limited social relationships.  
Examination revealed good eye contact and personal hygiene, 
and the examiner noted that the veteran looked and sounded 
honest and sincere.  His thought processes were intact, and 
he was able to communicate well.  He had no delusions or 
hallucinations.  He was oriented to time, place, and space, 
and his memory was okay.  His attention and concentration 
were somewhat reduced, and his insight and judgment were 
good.  He had no obsessions, and his speech was clear and 
understandable.  He suffered from anxiety attacks one to two 
times every couple of weeks.  He was irritable, moody, and 
edgy at times.  He got angry easily at his job, but he was 
still managing his job.  The examiner diagnosed PTSD, and 
assigned a GAF score of around 55 to 60 because the veteran's 
nightmares were affecting him moderately.  

The veteran testified before the Board at a Travel Board 
hearing in October 2006.  Testimony revealed that the veteran 
worked as a lot attendant at a university where he checked 
parking stickers and gave out warning tickets.  He testified 
that he had very little actual contact with people at his 
job, and he had taken this job due to his problems dealing 
with stress at previous jobs.  He further testified that he 
loved his fourteen year old daughter, but she was a little 
afraid of him because sometimes he would go through a 
"search and destroy" episode where he would start throwing 
everything.  He reported that she would hide in her room 
until it was over.  He reported that his three ex-wives were 
afraid of him as well because of his tantrums, and he felt 
that he could not marry anyone else and put them through that 
same fear his ex-wives had.  He testified that when he worked 
as an auditor of healthcare providers, he was suspicious of 
his supervisor and did not trust him.  He reported that he 
had an adversarial relationship with his co-workers and 
supervisor, and that the supervisor avoided him whenever 
possible.  He reported that he later was retired from that 
job.  He stated that he did not socialize.  He reported that 
he did not date anybody or attend church anymore.  Lay 
statements from members of his family corroborate his 
testimony regarding his fits of rage.               

Based upon the above findings, the Board finds that the 
veteran's disability most nearly approximates a 30 percent 
disability rating rather than any higher rating.  The medical 
evidence of record has shown the veteran suffering from 
symptoms such as depression, insomnia, anxiety, flashbacks, 
nightmares, irritability, and hypervigilance.  The veteran 
has some occupational impairment, but most recently, he was 
shown to be gainfully employed as a parking lot attendant at 
a university.  The evidence does not support a finding of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Such findings, 
which are contemplated for the next higher 50 percent rating, 
are generally not shown in the medical evidence or the 
testimony.  In addition, the criteria for 70 or 100 percent 
ratings are not shown.  His treating physicians and the VA 
examiner have reported that he does not have symptoms such as 
suicidal or homicidal ideation or obsessional rituals which 
interfere with routine activities, and there is no evidence 
of speech that is intermittently illogical, obscure, or 
irrelevant.  Rather, the veteran's speech is consistently 
noted to be normal.  Assessments of his condition show that 
he has some anxiety and depression, but do not demonstrate 
that he has near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  Likewise, the medical evidence generally shows 
fair judgment, fair insight, and a neat appearance.  The 
findings do not support the conclusion that the veteran has 
spatial disorientation or neglect of personal appearance and 
hygiene.  While his symptoms have been noted to interfere in 
his ability to relate to others and with his occupational 
efficiency, these factors alone are not sufficient to warrant 
an increased rating of 50 percent for his PTSD.  As such, the 
Board finds that an evaluation in excess of 30 percent is not 
warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder does not warrant 
an increased rating under DC 9411 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  

The Board furthermore finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's post-traumatic stress disorder was 
more than 30 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, March 2002 and 
March 2006.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


